DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 64, 75, 107, 108 and 121-126 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/21 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Nehrbass on 7/20/22.
The application has been amended as follows: 

1-63. (Canceled)
64. (Currently Amended) A system for verifying the source and authenticity of an electronic mail message, the system comprising:
a computer having a central processing unit and a server; and
a device for receiving electronic mail messages;
wherein the computer assigns a unique text label to an electronic mail message, the unique text label corresponding to a single electronic mail message of a sending user, wherein the sending user registers with the system prior to sending a message to be verified by the system;
a verification website;
the computer includes the unique text label and verification website in the sending user’s electronic mail message when the message is sent;    
website using the device for receiving electronic mail messages[[,]] and verify the source and authenticity of the e-mail message by:
entering a web address for the verification website and inputting the unique text label assigned by the system that corresponds uniquely with a single e-mail message sent by the sending user and other associated information stored on the system server about the sending user;
the computer reveals to the receiver the sending user ; and 
wherein the verification website, utilizing registration information of the sending user stored in the system, provides the receiver with identifying information from the group consisting of:
sending user identity;				
sending user organization;			
sending user phone number;
sending user email address;
sending user physical address;
date/time of the e-mail message;
file size of the e-mail message;
attachment count;
hyperlink count; and
selected delivery options (delivery receipt requested/return receipt requested).
65-74. (Canceled). 
75. (Currently Amended) The system of claim [[67]] 64, wherein the verification website is hosted by an entity other than an entity which hosts a server which contains [[the]] encrypted files.
76-106 (Cancelled). 
	107. (Currently Amended) The system of claim [[71]] 64, wherein the receiver authenticates himself to the system using commonly available authentication applications.
	108. (Original) The system of claim 107, wherein the commonly available authentication applications are from the group consisting of Microsoft Authenticator, Google Authenticator, Authy, and Symantec VIP.
	109-120. (Canceled).
	121. (New) The system of claim 64, wherein the device is a smart phone, tablet or other file storage device.
	122. (New) The system of claim 108, wherein the device is a smart phone, tablet or other file storage device.
	123. (New) The system of claim 64, wherein the system is accessed directly from an e-mail program of the sending user. 
	124. (New) The system of claim 64, wherein the sending user is an individual.
	125. (New) The system of claim 64, wherein the sending user is a commercial institution having a database of information about and files for receiving users.
	126. (New) The system of claim 64, wherein the sending user is a medical services provider having a database of information about and files for receiving users.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Gasparini et al. U.S. Pat. No. 7966492 discloses method for allowing an e-mail message recipient to authenticate the message by clicking a verification button or link included in the message.
Holyfield et al. U.S. Pub. No. 20150271146 discloses a method for secure transfer of files using a third party host, wherein the host of the system , while storing the encrypted information for ultimate delivery to a recipient, cannot decrypt the file or data being transferred because it is not in possession of the entire encryption means.
Kemshall U.S. Pub. No. 20060020799 discloses a messaging method that sends secure emails by the email originator removing the portion of the email which confidential from the body of the email; the removed portion is sent to a secure storage site; the secure storage site then sends a SMS text message to the recipient’s mobile phone which has authentication code which the recipient uses to establish identity and retrieve the confidential portion of the e-mail message from the secure store.
The prior art of record does not explicitly disclose, the specific sequence of steps as recited in independent claim 64.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooke U.S. Pub. No. 20180288018 discloses e-mail attachment security system that allows a recipient to retrieve secure message from a system server subsequent to verification using text messages sent to recipient’s phone.
Kallioniemi U.S. Pat. No. 10341120 discloses method for transmitting electronic mail messages securely encrypted and a secured mail server.
Ghafourifar U.S. Pub. No. 20180191686 discloses method of presenting dynamically-rendered content in structured documents.
Cheung et al. U.S. Pub. No. 20140101775 discloses method for delivering encrypted data from a gateway server based on a sender preference.
Hoyos et al. U.S. Pub. No. 20160065571 discloses method for secure file sharing and access management.
Tweyman et al. U.S. Pub. No. 20160110827 discloses method for exchanging electronic documents.
Parekh U.S. Pub. No. 20160094566 discloses method for e-mail privacy, security and information theft detection, wherein the system provides multiple means of verifying an originating sender of email by generating unique email addresses.
Van U.S. Pub. No. 20160071107 discloses method of processing a transaction request, wherein verification link is included into an email message that allows the email address to be verified.
Baskaran U.S. Pub. No. 20150156220 discloses method for securing the data and information transmitted as email attachments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431